IN THE SUPREME COURT OF THE STATE OF NEVADA


                      PAUL MENDEZ MILLER,                                       No. 84489
                                        Appellant,
                                   vs.                                                FILE
                      MELINDA SUE MILLER, N/KJA
                      MELINDA LESINSKY,                                               SEP 2 2 2022
                                        Res • ondent.                               ELIZABETH A_ BROVA4
                                                                                  CLERK OF SUPREME COURT
                                                                                 BY    S '\/(
                                           ORDER DISMISSING APPEAL                     DEPUTY CLERK




                                  This is a pro se appeal from a district court order denying a
                      motion to modify child support and awarding attorney fees and costs.
                      Eighth Judicial District Court, Family Court Division, Clark County; Dawn
                      Throne, Judge.
                                  On April 13, 2022, the clerk of this court issued a notice
                      directing appellant, among other things, to file and serve the fast track
                      statement by May 23, 2022. When appellant failed to comply, this court
                      entered an order on August 8, 2022, directing appellant to file and serve the
                      fast track statement by August 22, 2022. This court cautioned that failure
                      to timely comply could result in the imposition of sanctions, including the
                      dismissal of this appeal. See NRAP 3E(i). To date, appellant has not filed
                      the fast track statement or otherwise communicated with this court.
                      Accordingly, it appears that appellant has abandoned this appeal and this
                      court
                                  ORDERS this appeal DISMISSED.


                                                                           J.
                                              Hardesty

                                                , J.
                      Stiglich                                   Herndon
SUPREME COURT
     OF
   NEVADA

(0) 1947A   .0gigto
                cc:   Hon. Dawn Throne, District Judge, Family Court Division
                      Paul Mendez Miller
                      McFarling Law Group
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A